Citation Nr: 0843228	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-18 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1962 and from May 1966 to April 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2004 rating decision of the Columbia, 
South Carolina, RO, which granted service connection for 
bilateral hearing loss, and assigned a noncompensable (0 
percent) rating, effective January 12, 2004.  

Of preliminary importance, because the claim for a higher 
rating for the veteran's service-connected bilateral hearing 
loss involves a request for a higher rating following the 
grant of service connection, the Board has characterized this 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the January 2004 effective date of the grant of 
service connection, the veteran's service-connected bilateral 
hearing loss has been no worse than Level I hearing in the 
right ear and Level III hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met for any period of the initial 
rating claim on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code (DC) 6100 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

Recently, the United States Court of appeals for Veterans 
Claims (Court), citing Hartman, has elaborated that filing a 
notice of disagreement begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish 
a more favorable decision with respect to downstream elements 
are appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Dunlap, 21 Vet. App. at 119.  Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 18, 2008).  

In this case, in letters dated in January and July 2004, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran and the types of evidence that will be obtained by 
VA.  Additionally, a May 2005 statement of the case (SOC) set 
forth the criteria for higher ratings for bilateral hearing 
loss.  This correspondence advised the veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  The claim was 
last readjudicated in October 2005.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service private medical records, VA 
treatment records, and the reports of VA audiological 
examinations.  Also of record and considered in connection 
with the appeal are various written statements submitted by 
the veteran and his representative.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).




General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102 and 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims (Court) held that a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Lastly, in order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as here, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


Specific Legal Criteria

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable (0 percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Hearing tests will be conducted 
without hearing aids, and the results of above-described 
testing are charted on Table VI, Table VII, and Table VIa.  
See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment form either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86.  

At the outset, the Board notes that the record does not 
reveal pure tone thresholds meeting the definition of an 
exceptional pattern of hearing impairment for either ear 
under 38 C.F.R. § 4.86.  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran asserts that he is entitled to a higher initial 
rating for his service-connected bilateral hearing loss, 
which was initially rated as noncompensable (0 percent) 
disabling under DC 6100, due to the inadequacy of the initial 
evaluation.  38 C.F.R. §§ 4.85.  

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of impairment is not consistent with 
that enumerated for a compensable disability rating.  

An April 1999 private audiological evaluation was submitted 
with the veteran's June 2005 VA Form 9, Appeal to Board of 
Veterans' Appeals, which included audiometric findings of 
pure tone hearing threshold levels in graphic instead of 
numeric form.  The Board is precluded from applying graphic 
results to the criteria of 38 C.F.R. § 3.385 (2008) to 
determine the severity of the veteran's bilateral hearing 
loss disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  

A private audiology report, received in July 2004, reflected 
pure tone thresholds, in decibels, as follows:



HERTZ

1000
2000
3000
4000
Average
RIGHT
25
30
35
60
38
LEFT
35
40
60
80
54

Speech recognition testing using the Maryland CNC Word List 
was apparently not performed; hence, the Board must use the 
numerical designation of hearing impairment based only on 
pure tone threshold averages.  38 C.F.R. § 4.85, Table VIA.  
Using these figures results in designation of no more than 
Level I hearing in the right ear, and Level III hearing in 
the left ear.  Using this evaluation, the veteran's bilateral 
hearing loss warrants no more than a noncompensable (0 
percent) rating.  

A VA audiological evaluation in September 2004 reflects 
findings of pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
25
35
40
70
43
LEFT
30
40
65
80
54

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
examiner diagnosed the veteran with mild sensorineural 
hearing loss (SNHL) in the right ear at 2000 and 3000 Hz, 
with severe SNHL at 4000 Hz, and mild to severe SNHL in the 
left ear.

Applying the criteria for evaluating hearing loss to the 
findings of the September 2004 VA audiometric evaluation 
results in designation of no more than Level I impairment in 
each ear based on application of the reported findings to 
Table VI.  38 C.F.R. § 4.85.  Application of the findings to 
Table VII corresponds to a noncompensable (0 percent) rating 
under DC 6100.  

In September 2005, the veteran was afforded another VA 
audiology examination, where pure tone thresholds, in 
decibels, were reported as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
25
40
40
70
44
LEFT
30
40
60
80
53

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
audiologist diagnosed the veteran with precipitous, mild to 
moderate SNHL in the right ear; and gradually sloping, mild 
to moderate SNHL in the left ear.  

The September 2005 VA audiometry results revealed findings of 
Level I hearing in each ear, based on application of the 
reported findings to Table VI.  38 C.F.R. § 4.85.  
Application of the findings to Table VII corresponds to a 
noncompensable (0 percent) rating under DC 6100.  

Hence, after considering all of the medical evidence of 
record and applying the methods for evaluating hearing loss 
to the audiometric results, the veteran's service-connected 
bilateral hearing loss warrants no more than a noncompensable 
(0 percent) rating under 38 C.F.R. § 4.85.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss; however, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable initial 
rating for bilateral hearing for any period of the claim on 
appeal.  The Board finds that a preponderance of the evidence 
is against the veteran's claim, and the claim for a 
compensable initial disability rating for service-connected 
bilateral hearing loss must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


